Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because: The first sentence “The present disclosure is directed to…” is a phrase that can be implied/is inherent to an abstract that it is describing the disclosure. Thus it should be removed.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.

(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Current Specification does not have a “brief description” of the invention section, instead having a background, description of drawings, and detailed description. Such a section is not required merely suggested so no correction on applicant’s part is required/demanded.
Claim Objections
Claim 16 objected to because of the following informalities:  “The device” should be “a device” neither claim 16 nor claim 15 mention a “device” (additionally claim 15 is drawn to a “autonomous vehicle” not a “device” so applicant may wish to amend either claim 16 to be a “autonomous vehicle” or claim 15 to drawn towards a “device”).  Appropriate correction is required.
Claim 17 objected to because of the following informalities:  “The device” should be “a device” neither claim 17 nor claim 15 mention a “device” (additionally claim 15 is drawn to a “autonomous vehicle” not a “device” so applicant may wish to amend either claim 17 to be a “autonomous vehicle” or claim 15 to drawn towards a “device”).  Appropriate correction is required.
Claim 19 objected to because of the following informalities:  “The device” should be “a device” neither claim 19 nor claim 15 mention a “device” (additionally claim 15 is drawn to a “autonomous vehicle” not a “device” so applicant may wish to amend either claim 19 to be a “autonomous vehicle” or claim 15 to drawn towards a “device”).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 20180348767, Jafari Tafti et al, “Trajectory Planner for Autonomous Driving using Bézier Curves”.
Regarding Claim 1, Jafari Tafti et al teaches “An autonomous vehicle monitoring system, comprising one or more processors; and memory that stores instructions which, when executed by the one or more processors, cause the system to :”( [0050] “The controller 34 includes at least one processor 44 and a computer readable storage device or media 46. The processor 44 can be any custom made or commercially available processor, a central processing unit (CPU), a graphics processing unit (GPU), an auxiliary processor among several processors associated with the controller 34, a semiconductor based microprocessor (in the form of a microchip or chip set), a macroprocessor, any combination thereof, or generally any device for executing instructions.”); ” obtain a set of feasibility limits for movement of an autonomous vehicle;”([0052] “In various embodiments, one or more instructions of the controller 34 are embodied in the trajectory planning system 100 and, when executed by the processor 44, generates a trajectory output that addresses kinematic and dynamic constraints of the environment. For example, the instructions receive as input process sensor and map data. The instructions perform a graph-based approach with a customized cost function to handle different road scenarios in both urban and highway roads.”); ” receive a current state of the autonomous vehicle;”( [0008] and a vehicle state module for determining a current state of the vehicle);” receive a potential trajectory for validation ;”( [0079] “If the ‘graph search flag’ is set, then, at process block 1006, the controller generates trajectory waypoints as discussed above. From process block 1006, at process block 1012 the controller unsets the ‘graph search flag’ and the method 1000 proceeds to process block 1014. The graph search flag is unset once valid trajectory waypoints are generated using the graph-based approach. At process block 1014, the controller interpolates between waypoints using piecewise Bézier curves. The method 1000 proceeds to block 1016.” Here a trajectory is received/generated); ” determine kinematics of the autonomous vehicle to travel to the potential trajectory from the current state; determine a validity signal indicating whether the kinematics satisfy the set of feasibility limits by comparing the kinematics to the feasibility limits; ”( [0080] “Next, decision block 1018 determines whether the updated trajectory satisfies dynamic constraints such as maximum lateral acceleration/jerk and environmental constraints such as obstacles and road boundaries as well as ensuring the trajectory avoid collisions based on the assessment performed by the threat assessment module 118.” Here the kinematics of the vehicle are determined along the trajectory (maximum lateral acceleration/jerk) and it is determined if these feasibility limits are met (“whether the updated trajectory satisfies”));” and cause the autonomous vehicle to operate according to the potential trajectory based at least in part on the validity value.”([0080] “ If the updated trajectory satisfies the dynamic and environmental constraints, the method 1000 proceeds to block 1020. At process block 1020, the updated trajectory is sent to the longitudinal and lateral controller 110 for use in driving the vehicle.”)
Regarding Claim 2, Jafari Tafti et al teaches “The system of claim 1, wherein the set of feasibility limits comprises at least one of a maximum velocity of the autonomous vehicle, a maximum deceleration of the autonomous vehicle in a first direction, a maximum acceleration of the autonomous vehicle in the first direction, a maximum acceleration of the autonomous vehicle in a second direction, and a maximum resultant acceleration.”( [0080] “Next, decision block 1018 determines whether the updated trajectory satisfies dynamic constraints such as maximum lateral acceleration/jerk and environmental constraints such as obstacles and road boundaries as well as ensuring the trajectory avoid collisions based on the assessment performed by the threat assessment module 118.” Here the kinematics of the vehicle are determined along the trajectory (maximum lateral acceleration/jerk) and it is determined if these feasibility limits are met (“whether the updated trajectory satisfies”), lateral acceleration is a “maximum” acceleration in a first direction));
Regarding Claim 3, Jafari Tafti et al teaches ”The system of claim 2, wherein determining kinematics of the autonomous vehicle to travel to the trajectory from the current state further comprises determining at least one of a deceleration of the autonomous vehicle in the first direction, an acceleration of the autonomous vehicle in the first direction, an acceleration of ( [0080] “Next, decision block 1018 determines whether the updated trajectory satisfies dynamic constraints such as maximum lateral acceleration/jerk and environmental constraints such as obstacles and road boundaries as well as ensuring the trajectory avoid collisions based on the assessment performed by the threat assessment module 118.” Here the kinematics of the vehicle are determined along the trajectory (maximum lateral acceleration/jerk) and it is determined if these feasibility limits are met (“whether the updated trajectory satisfies”), lateral acceleration is a “maximum” acceleration in a first direction and the “whether the updated trajectory satisfies” the maximum lateral is inherently teachings that an acceleration is a first direction (the lateral direction) is being determined.);
Regarding Claim 4, Jafari Tafti et al teaches ”The system of claim 1, wherein the set of feasibility limits comprises at least one physical operational limit imposed on the autonomous vehicle, and wherein the instructions which, when executed by the one or more processors, further cause the system to: updated at least one value of the set of feasibility limits based on a current operational status of at least one subsystem of the autonomous vehicle.”([0064] “Additionally, host vehicle (HV) state module 108 provides position and kinematic constraints for the current state of the host vehicle, including vehicle position, heading, velocity, and acceleration, for example and without limitation. Use of such input data ensures that the trajectory planner 100 is provided with a comprehensive understanding of the current scenario.” Here shows that the kinematic constraints are determined based on the current state of the vehicle (i.e. constraints are dynamic/updated based on current status not statically predetermined));
Jafari Tafti et al teaches ”The system of claim 1, wherein determining kinematics of the autonomous vehicle to travel to the potential trajectory from the current state further comprises: determining a first position on the potential trajectory;”( [0065] “The trajectory planning system 100 processes the inputs in order to generate a trajectory output that in one embodiment satisfies the kinematic and dynamic constraints of the host vehicle as well as the free-space and road boundary constraints of the environment. The generated trajectory includes a list of path waypoints along with a velocity profile for use by the longitudinal and lateral controller 110 in autonomous driving.” Here the waypoints are the first point along a potential trajectory);); ” comparing the first position to a second position associated with the current state of the autonomous vehicle.”(“ [0080] If the ‘graph search flag’ is not set, the method 1000 proceeds to block 1016. At process block 1016, the controller, including the vehicle state matching module 116 of the trajectory refining system 112, updates the trajectory to match the current vehicle state. Next, decision block 1018 determines whether the updated trajectory satisfies dynamic constraints such as maximum lateral acceleration/jerk and environmental constraints such as obstacles and road boundaries as well as ensuring the trajectory avoid collisions based on the assessment performed by the threat assessment module 118. “ Here the trajectory is updated to a second position (“to match the current vehicle state”) and the “determines whether the updated trajectory satisfies dynamic constraints” inherently is teach that the first point (location of trajectory) is compared with a current state (previous position/current position along the trajectory) to determine the kinematics and if they satisfy the constraints))
Jafari Tafti et al teaches ”A method, comprising: obtaining at least one feasibility limit for movement of a device, the at least one feasibility limit comprising an acceleration or a deceleration limit in at least one direction;”([0064] “Additionally, host vehicle (HV) state module 108 provides position and kinematic constraints for the current state of the host vehicle, including vehicle position, heading, velocity, and acceleration, for example and without limitation.” Here constraints a provided, [0080] “dynamic constraints such as maximum lateral acceleration/jerk” shows that one such constrain is acceleration is a direction (lateral) ); ” receiving a current state of the device;”([0008] and a vehicle state module for determining a current state of the vehicle.”)  receiving a potential trajectory for validation;”( ;”([0079] “If the ‘graph search flag’ is set, then, at process block 1006, the controller generates trajectory waypoints as discussed above. From process block 1006, at process block 1012 the controller unsets the ‘graph search flag’ and the method 1000 proceeds to process block 1014. The graph search flag is unset once valid trajectory waypoints are generated using the graph-based approach. At process block 1014, the controller interpolates between waypoints using piecewise Bézier curves. The method 1000 proceeds to block 1016.” Here a trajectory is received/generated); ” determining kinematics of the device to travel to the trajectory from the current state and determining a validity value indicating whether the kinematics satisfy the at least one feasibility limit.”( [0080] “Next, decision block 1018 determines whether the updated trajectory satisfies dynamic constraints such as maximum lateral acceleration/jerk and environmental constraints such as obstacles and road boundaries as well as ensuring the trajectory avoid collisions based on the assessment performed by the threat assessment module 118.” Here the kinematics of the vehicle are determined along the trajectory (maximum lateral acceleration/jerk) and it is determined if these feasibility limits are met (“whether the updated trajectory satisfies”));”);
Regarding Claim 7, While at first glance it appears that Jafari Tafti fails to teach a physical operational limit that is set to improve safety, Jafari Tafti’s “maximum lateral acceleration” operational limit ([0080] “Next, decision block 1018 determines whether the updated trajectory satisfies dynamic constraints such as maximum lateral acceleration/jerk and environmental constraints such as obstacles and road boundaries as well as ensuring the trajectory avoid collisions based on the assessment performed by the threat assessment module 118.”) is just one such limit set to improve safety, when viewed in light of the teachings from Iagnemma et al, US20180004210, concerning kinematic limits/models and what they represent. Iagnemma teaches in paragraph [0062] “For example, given information about the ego vehicle's current position and knowledge of the properties of the road network available in the database, it is generally possible to generate a nominal speed associated with travel along a particular road segment. Based on this it may be possible to infer whether or not vehicle motion (including both longitudinal motion and yaw (e.g., steering-induced motion) arising from given actuator inputs can be accurately predicted through the use of models of varying complexity. Examples of models of varying complexity include kinematic models and dynamic models of increasing order that consider effects such as longitudinal wheel slip, vehicle rollover, and lateral skidding.” Here The “kinematic models and dynamic models that consider effects such as longitudinal wheel slip, vehicle rollover, and lateral skidding” teaches 
Thus Jafari Tafti while not explicitly stating that the lateral acceleration limit is for safety purposes when viewed in light of the teachings of Ignamemma it is known that such kinematic limits are set, at least in part, on safety considerations. (in this specific case lateral limits are set to help prevent roll over of the vehicle). Therefore, Jafari Tafti’s “maximum lateral acceleration constraint” does anticipates claim 7.
Regarding Claim 8, Jafari Tafti et al teaches ” The method of claim 6, further comprising updating at least one feasibility limit based on a current operational status of at least one subsystem of the device.”([0064] “Additionally, host vehicle (HV) state module 108 provides position and kinematic constraints for the current state of the host vehicle, including vehicle position, heading, velocity, and acceleration, for example and without limitation. Use of such input data ensures that the trajectory planner 100 is provided with a comprehensive understanding of the current scenario.” Here shows that the kinematic constraints are determined based on the current state of the vehicle (i.e. constraints are dynamic/updated based on current status not statically predetermined));
Regarding Claim 9, Jafari Tafti et al teaches ” The method of claim 6, wherein the at least one feasibility limit further comprises a least one of a maximum velocity of the device, a maximum acceleration of the device, a maximum deceleration of the device, or a maximum lateral acceleration of the device.”([0064] “Additionally, host vehicle (HV) state module 108 provides position and kinematic constraints for the current state of the host vehicle, including vehicle position, heading, velocity, and acceleration, for example and without limitation.” Here constraints a provided, [0080] “dynamic constraints such as maximum lateral acceleration/jerk” shows that one such constrain is acceleration is a direction (lateral));
Regarding Claim 10, Jafari Tafti et al teaches ” The method of claim 9, wherein the device is an autonomous vehicle,”( [0001] “The present invention generally relates to autonomous vehicles, and more particularly relates to systems and methods for trajectory planning in an autonomous vehicle.”); ” and wherein determining kinematics of the device to travel to the trajectory from the current state further comprises determining at least one of a deceleration of the autonomous vehicle in the first direction, an acceleration of the autonomous vehicle in the first direction, or an acceleration of the autonomous vehicle in a lateral direction”( [0080] “Next, decision block 1018 determines whether the updated trajectory satisfies dynamic constraints such as maximum lateral acceleration/jerk and environmental constraints such as obstacles and road boundaries as well as ensuring the trajectory avoid collisions based on the assessment performed by the threat assessment module 118.” Here the kinematics of the vehicle are determined along the trajectory (maximum lateral acceleration/jerk) and it is determined if these feasibility limits are met (“whether the updated trajectory satisfies” i.e. the kinematics are determined based on how the vehicle would travel the route and compared with the limited, one of these limits is a lateral acceleration));
Regarding Claim 11, Jafari Tafti et al teaches ” The method of claim 6, wherein determining kinematics of the device to travel to the potential trajectory from the current state ( [0065] “The trajectory planning system 100 processes the inputs in order to generate a trajectory output that in one embodiment satisfies the kinematic and dynamic constraints of the host vehicle as well as the free-space and road boundary constraints of the environment. The generated trajectory includes a list of path waypoints along with a velocity profile for use by the longitudinal and lateral controller 110 in autonomous driving.” Here the waypoints are the first point along a potential trajectory)); ” and comparing the first position to a second position associated with the current state of the autonomous vehicle.”(  [0080] If the ‘graph search flag’ is not set, the method 1000 proceeds to block 1016. At process block 1016, the controller, including the vehicle state matching module 116 of the trajectory refining system 112, updates the trajectory to match the current vehicle state. Next, decision block 1018 determines whether the updated trajectory satisfies dynamic constraints such as maximum lateral acceleration/jerk and environmental constraints such as obstacles and road boundaries as well as ensuring the trajectory avoid collisions based on the assessment performed by the threat assessment module 118. “ Here the trajectory a second position current vehicle state”) and the “determines whether the updated trajectory satisfies dynamic constraints” inherently is teach that the first point (location of trajectory) is compared with a current state (previous position/current position along the trajectory) to determine the kinematics and if they satisfy the constraints));
Regarding Claim 12, Jafari Tafti et al teaches ” The method of claim 11, wherein determining the first position on the potential trajectory further comprises determining the first position to minimize a distance between the first position and the second position.”( [0080] If the ‘graph search flag’ is not set, the method 1000 proceeds to block 1016. At process block 1016, the controller, including the vehicle state matching module 116 of the trajectory refining system 112, updates the trajectory to match the current vehicle state. Next, decision block 1018 determines whether the updated trajectory satisfies dynamic constraints such as maximum lateral acceleration/jerk and environmental constraints such as obstacles and road boundaries as well as ensuring the trajectory avoid collisions based on the assessment performed by the threat assessment module 118. “ Here the trajectory is updated to a second position (“to match the current vehicle state”) and the “determines whether the updated trajectory satisfies dynamic constraints” inherently is teach that the first point (location of trajectory) is compared with a current state (previous position/current position along the trajectory) to determine the kinematics and if they satisfy the constraints) This matching of the to the current vehicle state is the minimizing of distance between the first point (potential point of a trajectory) and a second point (current/point earlier on the trajectory than the first point);
Regarding Claim 13, Jafari Tafti et al teaches” The method of claim 6, wherein the at least one feasibility limit is determined based on a current trajectory of the device or the potential trajectory of the device.”([0064] “Additionally, host vehicle (HV) state module 108 provides position and kinematic constraints for the current state of the host vehicle, including vehicle position, heading, velocity, and acceleration, for example and without limitation.” Here constraints a provided, [0080] “dynamic constraints such as maximum lateral acceleration/jerk” shows that one such constrain is acceleration is a direction (lateral)); Here shows that the current vehicle trajectory (heading, velocity, acceleration, position) affects/determines kinematic constraints);
Regarding Claim 14, Jafari Tafti et al teaches ” The method of claim 6, further comprising: causing the device to operate according to the potential trajectory based at least in part on the validity value.”([0080] “If the updated trajectory satisfies the dynamic and environmental constraints, the method 1000 proceeds to block 1020. At process block 1020, the updated trajectory is sent to the longitudinal and lateral controller 110 for use in driving the vehicle.”)
Regarding Claim 15, Jafari Tafti et al teaches” A non-transitory computer-readable storage medium having stored thereon executable instructions that, when executed by one or more processors of a computer system, cause the computer system to at least :”( [0050] “The controller 34 includes at least one processor 44 and a computer readable storage device or media 46. The processor 44 can be any custom made or commercially available processor, a central processing unit (CPU), a graphics processing unit (GPU), an auxiliary processor among several processors associated with the controller 34, a semiconductor based microprocessor (in the form of a microchip or chip set), a macroprocessor, any combination thereof, or generally any device for executing instructions.”);); ” obtain at least one feasibility limit for movement of an autonomous vehicle, the at least one feasibility limit comprising an acceleration or a deceleration limit in at least one direction;”([0064] “Additionally, host vehicle (HV) state module 108 provides position and kinematic constraints for the current state of the host vehicle, including vehicle position, heading, velocity, and acceleration, for example and without limitation.” Here constraints a provided, [0080] “dynamic constraints such as maximum lateral acceleration/jerk” shows that one such constrain is acceleration is a direction (lateral) );); ” receive a current state of the autonomous vehicle;”( ;”([0008] and a vehicle state module for determining a current state of the vehicle.”); ” determine kinematics of the autonomous vehicle to travel to the trajectory from the current state; and determine a validity value indicating whether the kinematics are equal to or below the at least one feasibility limit.”( [0080] “Next, decision block 1018 determines whether the updated trajectory satisfies dynamic constraints such as maximum lateral acceleration/jerk and environmental constraints such as obstacles and road boundaries as well as ensuring the trajectory avoid collisions based on the assessment performed by the threat assessment module 118.” Here the kinematics of the vehicle are determined along the trajectory (maximum lateral acceleration/jerk) and it is determined if these feasibility limits are met (“whether the updated trajectory satisfies”));
Regarding Claim 16, Jafari Tafti et al teaches” The non-transitory computer-readable storage medium of claim 15, wherein the at least one feasibility limit comprises at least one physical operational limit of the device.”( .”([0064] “Additionally, host vehicle (HV) state module 108 provides position and kinematic constraints for the current state of the host vehicle, including vehicle position, heading, velocity, and acceleration, for example and without limitation. Use of such input data ensures that the trajectory planner 100 is provided with a comprehensive understanding of the current scenario.” Here shows that the kinematic constraints are determined based on the current state of the vehicle (i.e. constraints are dynamic/updated based on current status not statically predetermined)) and [0080] “updated trajectory satisfies dynamic constraints such as maximum lateral acceleration/jerk and environmental constrain” Here maximum lateral acceleration is a physical operation limit;
Regarding Claim 17, Jafari Tafti et al teaches ” The non-transitory computer-readable storage medium of claim 15, wherein the at least one feasibility limit further comprises a least one of a maximum velocity of the device, a maximum acceleration of the device, a maximum deceleration of the device, or a maximum lateral acceleration of the device.”([0080] “determines whether the updated trajectory satisfies dynamic constraints such as maximum lateral acceleration/jerk and environmental constrain” Here maximum lateral acceleration is one such “feasibility” limit);
Regarding Claim 18, Jafari Tafti et al teaches ” The non-transitory computer-readable storage medium of claim 17, wherein determining kinematics of the device to travel to the trajectory from the current state further comprises determining at least one of a deceleration of the autonomous vehicle in the first direction, an acceleration of the autonomous vehicle in the first direction, or an acceleration of the autonomous vehicle in a lateral direction.”([0080] “determines whether the updated trajectory satisfies dynamic constraints such as maximum lateral acceleration/jerk and environmental constrain” Here the “determines whether” the updated trajectory satisfies the constraints is inherently teaching that acceleration in the lateral direction is being determined (i.e. the kinematics) to see if it satisfies the Maximum lateral acceleration threshold);
 Jafari Tafti et al teaches” The non-transitory computer-readable storage medium of claim 15, wherein the executable instructions, as a result of being executed by one or more processors of a computer system, further cause the computer system to at least: update at least one feasibility limit based on a current operational status of at least one subsystem of the device.”([0064] “Additionally, host vehicle (HV) state module 108 provides position and kinematic constraints for the current state of the host vehicle, including vehicle position, heading, velocity, and acceleration, for example and without limitation. Use of such input data ensures that the trajectory planner 100 is provided with a comprehensive understanding of the current scenario.” Here shows that the kinematic constraints are determined based on the current state of the vehicle (i.e. constraints are dynamic/updated based on current status not statically predetermined));
Regarding Claim 20, Jafari Tafti et al teaches “The non-transitory computer-readable storage medium of claim 15, wherein the at least one feasibility limit is determined based on a current trajectory of the device or the potential trajectory of the device.”([0064] “Additionally, host vehicle (HV) state module 108 provides position and kinematic constraints for the current state of the host vehicle, including vehicle position, heading, velocity, and acceleration, for example and without limitation.” Here constraints a provided, [0080] “dynamic constraints such as maximum lateral acceleration/jerk” shows that one such constrain is acceleration is a direction (lateral)); Here shows that the current vehicle trajectory (heading, velocity, acceleration, position) affects/determines kinematic constraints));
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; US10202144, “Vehicle Curvature Determination”, Brown et al; Nonpatent Literature “AutonoVi: Autonomous Vehicle Planning with Dynamic Maneuvers and Traffic Constraints”, Best et al.
Brown et al gives a vehicle trajectory determination system, includes trajectory being set based on physical limits imposed by subsystems (torque limits, wheel angle, etc.). 
Best et al gives a trajectory planning for autonomous vehicles and includes feasibility check of proposed trajectory based on constraints.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392.  The examiner can normally be reached on Mon-Fri 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/KENNETH M DUNNE/             Examiner, Art Unit 3661                                                                                                                                                                                           
/PETER D NOLAN/             Supervisory Patent Examiner, Art Unit 3661